Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This Office action is in response to the application filed on September 26, 2019. 

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Specification
The title is objected to for failing to be sufficiently descriptive.
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.



Claim Objections
Claims 10 and 15-19 are objected to because of the following informalities: 
Claim 10
“the full width” should be --a full width--
“the X-ray rocking curve” should be --an X-ray rocking curve--
Claim 15
“an orientation control layer in amorphous phase” should be --an orientation control layer in an amorphous phase--
 “the orientation control layer of the amorphous phase” should be --the orientation control layer in the amorphous phase--
Claims 15-19
“the method” should be --the manufacturing method--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-13, 15-16, and 18 are rejected under AIA  35 U.S.C. 102(a)(1) 
as being anticipated by Lasiter et al. (U.S. Publication No. 2015/0165479; hereinafter “Lasiter”).
Regarding claim 1, Lasiter discloses a piezoelectric device comprising: a layered structure (Figs. 4-5, 400/500) in which at least a first electrode (Figs. 412/512), a plastic layer (Figs. 4-5, 360/560/530), an orientation control layer (Figs. 4-5, 411/425/474/adhesive layer in combination), a piezoelectric layer (Figs. 4-5, 415/515), and a second electrode (Figs. 4-5, 414/514) are stacked (Figs. 4-5), wherein the orientation control layer (Figs. 4-5, 411/425/474/adhesive layer in combination; “1000 to 30,000 A. For example, in an implementation the thickness of the upper electrode layer 414 is about 1000 A. The first layer or barrier layer 411 may, in some implementations, serve as a seed layer for the subsequent lower electrode and/or piezoelectric layer deposition.” - [0070]) is amorphous (Figs. 4-5, 411/425/474/adhesive layer in combination; [0068]), and the piezoelectric layer (Figs. 4-5, 415/515) with a thickness of 20 nm to 250 nm (1000-30000 Angstroms = 100-3000nm - [0070]) is provided over (Figs. 4-5) the orientation control layer (Figs. 4-5, 411/425/474/adhesive layer in combination; [0070]), the piezoelectric layer (Figs. 4-5, 415/515) having a wurtzite crystal structure ([0070]), and wherein the orientation control layer (Figs. 4-5, 411/425/474/adhesive layer in combination; [0070]) and the piezoelectric layer (Figs. 4-5, 415/515) are provided between (Figs. 4-5; [0070]) the first electrode (Figs. 4-5, 412/512) and the second electrode (Figs. 4-5, 414/514).  
Regarding claim 2, Lasiter discloses the piezoelectric device as claimed in claim 1, wherein the orientation control layer (Figs. 4-5, 411/425/474/adhesive layer in combination; [0070]) is formed of an inorganic material, an organic material, or a mixture of inorganic and organic 411 of aluminum nitride (AlN), silicon dioxide (SiO2 )…” - [0070]; “…a sacrificial layer 425 of a sacrificial material that may include amorphous silicon (a-Si), polycrystalline silicon (poly-Si), or a combination of a-Si and poly-Si…” - [0068]; “…the anchor portion 474 may be an SiO2 layer…” – [0069]; “Examples of adhesives include silicones, polyurethane, thermoplastics, elastomeric adhesives, thermo set adhesives,…” – [0077]).  
Regarding claim 3, Lasiter discloses the piezoelectric device as claimed in claim 1, wherein the orientation control layer (Figs. 4-5, 411/425/474/adhesive layer in combination; [0070]) is formed of a material selected from a group consisting of silicon oxide (SiOx), silicon nitride (SiN), aluminum nitride (AlN), aluminum oxide (A1203), gallium nitride (GaN), gallium oxide (Ga203), SAZO, and combinations thereof (“…a firstlayer (or "barrier layer") 411 of aluminum nitride (AlN), silicon dioxide (SiO2 )…” - [0070]; “…a sacrificial layer 425 of a sacrificial material that may include amorphous silicon (a-Si), polycrystalline silicon (poly-Si), or a combination of a-Si and poly-Si…” - [0068]; “…the anchor portion 474 may be an SiO2 layer…” – [0069]).  
Regarding claim 4, Lasiter discloses the piezoelectric device as claimed in claim 1, wherein the orientation control layer (Figs. 4-5, 411/425/474/adhesive layer in combination
Regarding claim 5, Lasiter discloses the piezoelectric device as claimed in claim 1, wherein the orientation control layer (Figs. 4-5, 411/425/474/adhesive layer in combination; [0070]) has a thickness of 3 nm to 100 nm (“…the barrier layer 411 may have a thickness in the range of about 300 to 1000 A.” – [0070] – 300-1000 Angstroms = 30-100nm).
Regarding claim 6, Lasiter discloses the piezoelectric device as claimed in claim 1, wherein the piezoelectric layer (Figs. 4-5, 415/515) is formed of a material selected as a basic component from a group consisting of zinc oxide (ZnO), zinc sulfide (ZnS), zinc selenide (ZnSe), zinc telluride (ZnTe), aluminum nitride (AlN), gallium nitride (GaN), cadmium selenide (CdSe), cadmium telluride (CdTe), silicon carbide (SiC), and combinations thereof (“…a piezoelectric layer 415 such as AlN, zinc oxide (ZnO), lead-zirconate titanate (PZT) or other suitable piezoelectric material…” - [0070].  
Regarding claim 7, Lasiter discloses the piezoelectric device as claimed in claim 6, wherein the piezoelectric layer (Figs. 4-5, 415/515) contains, as a subcomponent, a material selected from a group consisting of magnesium (Mg), vanadium (V), titanium (Ti), zirconium (Zr), silicon (Si), and combinations thereof, in the basic component (“…a piezoelectric layer 415 such as AlN, zinc oxide (ZnO), lead-zirconate titanate (PZT) or other suitable piezoelectric material…” - [0070]).  
Regarding claim 8, Lasiter discloses the piezoelectric device as claimed in claim 1, wherein the piezoelectric layer (Figs. 4-5, 415/515) contains as a dopant a material selected from a group consisting of magnesium (Mg), 415 such as AlN, zinc oxide (ZnO), lead-zirconate titanate (PZT) or other suitable piezoelectric material…” - [0070]).  
Regarding claim 9, Lasiter discloses the piezoelectric device as claimed in claim 1, wherein the thickness of the piezoelectric layer (Figs. 4-5, 415/515) is set in a range of 30 nm to 200 nm (1000-30000 Angstroms = 100-3000nm - [0070]).  
Regarding claim 11, Lasiter discloses the piezoelectric device as claimed in claim 1, wherein the first electrode (Figs. 4-5, 412/512), the orientation control layer (Figs. 4-5, 411/425/474/adhesive layer in combination; [0070]), the piezoelectric layer (Figs. 4-5, 415/515), and the second electrode (Figs. 4-5, 414/514) are stacked (Figs. 4-5) in this order (Figs. 4-5), and wherein the plastic layer (Figs. 4-5, 360/560/530) is provided between (Figs. 4-5) the first electrode (Figs. 4-5, 412/512) and the orientation control layer (Figs. 4-5, 411/425/474/adhesive layer in combination; [0070]), or under (Figs. 4-5) the first electrode (Figs. 4-5, 412/512).  
Regarding claim 12, Lasiter discloses the piezoelectric device as claimed in claim 1, wherein the plastic layer (Figs. 4-5, 360/560/530) is formed of a material selected from a group consisting of polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polycarbonate (PC), acrylic resin, cycloolefin polymer, and polyimide (PI) (“…the mechanical layer 530 may include a laminated layerof plastic such as polyethylene terephthalate (PET), polyethylene napthalate (PEN), polyimide (PI), polycarbonate (PC), a silicone, 
Regarding claim 13, Lasiter discloses the piezoelectric device as claimed in claim 1, wherein the plastic layer (Figs. 4-5, 360/560/530) has a thickness of 5 μm to 150 μm (“The mechanical layer 530 may be deposited, coated, laminated, adhered or otherwise bonded directly or indirectly to the piezoelectric layer stack and may have a wide range of thicknesses, from less than 2 microns to over 500 microns, for example.” – [0077]).  
Regarding claim 15, Lasiter discloses a manufacturing method of a piezoelectric device having a layered structure (Figs. 4-5) in which at least a first electrode (Figs. 4-5, 412/512), a plastic layer (Figs. 4-5, 360/560/530), an orientation control layer (Figs. 4-5, 411/425/474/adhesive layer in combination; [0070]), a piezoelectric layer (Figs. 4-5, 415/515), and a second electrode (Figs. 4-5, 414/514) are stacked (Figs. 4-5), the method comprising: forming (Figs. 4-5) an orientation control layer (Figs. 4-5, 411/425/474/adhesive layer in combination; [0070]) in amorphous phase (Figs. 4-5, 411/425/474/adhesive layer in combination; [0068]) on the plastic layer (Figs. 4-5, 360/560/530) or on a stacking of layers (Figs. 4-5) including the plastic layer (Figs. 4-5, 360/560/530), and forming (Figs. 4-5) the piezoelectric layer (Figs. 4-5, 415/515) having a wurtzite crystal structure ([0070])over (Figs. 4-5) the orientation control layer (Figs. 4-5, 411/425/474/adhesive layer in combination; [0070]) of the amorphous phase (Figs. 4-5, 411/425/474/adhesive layer in combination; [0068]).  
Regarding claim 16, Lasiter discloses the method as claimed in claim 15, 415/515) or a subsequent process thereof ([0067]-[0075]).  
Regarding claim 18, Lasiter discloses the method as claimed in claim 15, wherein the piezoelectric layer (Figs. 4-5, 415/515) is formed at a thickness of 20 nm to 250 nm (1000-30000 Angstroms = 100-3000nm - [0070]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lasiter 
in view of Aoyama et al. (U.S. Publication No. 2015/0022592; hereinafter “Aoyama”).
Regarding claim 10, Lasiter teaches the piezoelectric device as claimed in claim 1, wherein the piezoelectric layer (Figs. 4-5, 415/515).  Lasiter does not teach the full width at half maximum of the X-ray rocking curve is 3° to 15°.
Aoyama, however, does teach the full width at half maximum of the X-ray rocking curve is 3° to 15° [Abstract].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lasiter to include the features of Aoyama because it would orient the {100} .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lasiter 
in view of Tateishi et al. (U.S. Publication No. 2007/0015361; hereinafter “Tateishi”).
Regarding claim 14, Lasiter teaches the piezoelectric device as claimed in claim 1, wherein the first electrode (Figs. 4-5, 412/512) and the second electrode (Figs. 4-5, 414/514) are electrodes (Figs. 4-5, 412/512 and 414/514), and the plastic layer (Figs. 4-5, 360/560/530) is formed of a transparent material (“…the mechanical layer 530 may include a laminated layerof plastic such as polyethylene terephthalate (PET), polyethylene napthalate (PEN), polyimide (PI), polycarbonate (PC), a silicone, an elastomeric material, or other suitable material.” – [0077]).  
Tateishi, however, does teach transparent electrodes (“Note that indium zinc oxide (IZO) is a transparent conductive material which is formed by sputtering using a target obtained by mixing 2 to 20 wt% of zinc oxide (ZnO) into indium tin oxide (ITO).” - [0071]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lasiter to include the features of Tateishi because it would allow omission of the steps of exposure and development required for photolithography thereby the process can be simplified.
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable 
over Lasiter in view of Furukawa et al. (U.S. Publication No. 2014/0339962; hereinafter “Furukawa”).
Regarding claim 17, Lasiter teaches the method as claimed in claim 15, wherein the piezoelectric layer (Figs. 4-5, 415/515). Lasiter does not teach layer formation by sputtering at room temperature.  
Furukawa, however, does teach layer formation by sputtering at room temperature ([0075]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lasiter to include the features of Furukawa because it would allow for a process of formation without performing epitaxial growth thereby simplifying the process.
Regarding claim 19, Lasiter teaches the method as claimed in claim 15, wherein the orientation control layer (Figs. 4-5, 411/425/474/adhesive layer in combination; [0070]). Lasiter does not teach layer formation by sputtering at room temperature.  
Furukawa, however, does teach layer formation by sputtering at room temperature ([0075]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lasiter to include the features of Furukawa because it would allow for a process of formation without performing epitaxial growth thereby simplifying the process.
Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837